DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 18 April 2022.  Claims 1-20 are pending, wherein claims 6-13 and 16-20 are withdrawn from consideration.

Allowable Subject Matter
Claims 1-5, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims incorporating Applicant’s amendment for determining a personalized heart rate threshold at and above which an intermittent or rate-related AV conduction disturbance occurs have not been sufficiently taught or suggested by the prior art.
	Chakravarthy et al. (US Publication no. 2018/0085021) discloses use of a personalized heart rate threshold, however does not use the derived threshold in the context of the present invention.  In teaching this limitation, the personalized heart rate threshold of Chakravarthy et al. is used to classify ECG data in order to provide a higher percentage of clinically relevant ECG segments for monitoring.  Such ECG segments are used to determine which may have general arrhythmic properties.  Which is considered distinct over the present invention’s limitation that the personalized heart rate threshold is a threshold at and above which more specific cardiac abnormalities such intermittent or rate-related AV conduction disturbances occur.  Further, the reference to Chakravarthy et al. is silent with respect to using such determination to guide Hib-bundle pacing, or pacing in general.  Additionally, the personalized heart rate threshold of Chakravarthy et al. is derived based on age of the subject rather than intrinsic or paced AV conduction data of the subject.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-13 and 16-20 directed to species non-elected without traverse.  Accordingly, as base claims 1-5, 14, and 15 have been found allowable, the restriction requirement, as set forth in the Office action mailed on 20210908 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-13 and 16-20, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Therefore, claims 1-20 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 May 2022